DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior art Komatsu et al. (US 2015/0139534 Al) has been listed on a new Notice of References Cited form (PTO-892).
The claims interpretation under 35 U.S.C. 112 (f) have been withdrawn in view of the amendments. 
The rejections under 35 U.S.C. 112(b) of claims 1-7 and 9 have been withdrawn in view of the amendments. However, Examiner notes that the amendments to the claim raise new rejections under 35 U.S.C. 112(b).
See the rejections below for how the cited art in light of existing references reads on the newly amended language as well as the Examiner’s interpretation of the cited art in view of the presented claim set.
For the above reasons, it is believed that the rejections should be sustained.
	
	
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 now recites, “division unit divides the obtained captured image into the plurality of divided areas so that finer division is performed for an area having a higher density of pixels whose evaluation value is higher than a threshold.” However, the specification as filed does not describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claim 3, claim 3 now recites, “division unit divides the obtained captured image into the plurality of divided areas so that finer division is performed for an area having higher spatial distribution.” However, the specification as filed does not describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claim 8, claim 8 now recites, “the dividing divides the obtained captured image into the plurality of divided areas so that finer division is performed for an area having a higher density of pixels whose evaluation value is higher than a threshold.” However, the specification as filed does not describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claim 9, claim 9 now recites, “division unit divides the obtained captured image into the plurality of divided areas so that finer division is performed for an area having a higher density of pixels whose evaluation value is higher than a threshold.” However, the specification as filed does not describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claims 2, 5- 7 and 10, claims 2, 5- 7 and 10 are directly or indirectly dependent on a claim rejected under 35 U.S.C. 112(a) and therefore inherit the rejection of the claim.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitations “finer division is performed for an area having a higher density of pixels whose evaluation value is higher than a threshold.” The suffix “-er” is used to compare traits between two things. For example, evaluation value is higher than a threshold. It is unclear what the finer division and the higher density are being compered in the limitations.  Finer than what? Higher than what? Furthermore, it is unclear if the value in the limitation “whose evaluation value” is referring to the values derived during the step 2 in the claim. .Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
	For the purpose of applying art, the Examiner interprets the aforementioned limitation as “further division is performed for an area based on the number of pixel.”
	Regarding claim 3, claim 3 recites the limitation “for an area having higher spatial distribution.” The suffix “-er” in the word “higher” is used to compare traits between two things. It is unclear what the higher spatial distribution is being compered in the limitation. Higher than what? Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
Regarding claim 8, claim 8 recites the limitations “finer division is performed for an area having a higher density of pixels whose evaluation value is higher than a threshold.” The suffix “-er” in the words “finer” and “higher” is used to compare traits between two things. For example, evaluation value is higher than a threshold. It is unclear what the finer division and the higher density are being compered in the limitations.  Finer than what? Higher than what? Furthermore, it is unclear if the value in the limitation “whose evaluation value” is referring to the values derived during the step 2 in the claim. .Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
For the purpose of applying art, the Examiner interprets the aforementioned limitation as “further division is performed for an area based on the number of pixel.”
Regarding claim 9, claim 9 recites the limitations “finer division is performed for an area having a higher density of pixels whose evaluation value is higher than a threshold.” The suffix finer” and “higher” is used to compare traits between two things. For example, evaluation value is higher than a threshold. It is unclear what the finer division and the higher density are being compered in the limitations.  Finer than what? Higher than what? Furthermore, it is unclear if the value in the limitation “whose evaluation value” is referring to the values derived during the step 2 in the claim. .Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
For the purpose of applying art, the Examiner interprets the aforementioned limitation as “further division is performed for an area based on the number of pixel.”
Regarding claims 2, 5- 7 and 10, claims 2, 5- 7 and 10 are directly or indirectly dependent on a claim rejected under 35 U.S.C. 112(b) and therefore inherit the rejection of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Komatsu et al. (US 2015/0139534 Al), hereinafter referred to as Komatsu.
Regarding claim 1, Komatsu discloses an image processing apparatus comprising:
a processor and a memory storing a computer program which, when executed by the processor, causes the processor to function as a plurality of units comprising (See [0087] – processors and memory)
(1) an obtainment unit configured to obtain  (a) a captured image including a plurality of pixels (See [0028] - receives a plurality of images as an input), and (b) first distance information relating to a distance from an in-focus plane and corresponding to each of the plurality of pixel  (See [0028] and [0029]– generates a depth map ( distance image) corresponding to the input images, wherein the distance calculated may be the absolute distance to the target object or may be the relative distance from the focus position);
(2) a deriving unit configured to derive evaluation values that indicate an accuracy of the first distance information for each of the plurality of pixels, based on values of the plurality of pixels included in the obtained captured image (See [0040] - distance estimation accuracy can be determined; and [0067] - The estimation accuracy can be determined for each pixel of the depth map);
(3) a division unit configured to divide the obtained captured image into a plurality of divided areas based on the evaluation values (See [0040], [0041] and [0046] - an area of which distance estimation accuracy is low. See also [0058]); and
(4) a generation unit configured to, generate second distance information for each of the plurality of divided areas (See [0040],[0041] and [0046]- an area of which distance estimation accuracy is low and which requires correction can be corrected),
wherein the division unit divides the obtained captured image into the plurality of divided areas so that finer division is performed for an area having a higher density of pixels whose evaluation value is higher than a threshold (See [0056] -  [0059] -the detected object area is divided into a plurality of areas by the target area determination processing)
Regarding claim 2, Komatsu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Komatsu discloses the image processing apparatus according to claim 1, wherein the first distance information is either defocus information, an image shift amount, or information indicating a distance from the in-focus plane to an object (See [0035] - depth map need not always be an image that indicates the distance itself, and may be for example an image that indicates parallax or the defocus amount corresponding to the distance.
Regarding claim 3, Komatsu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Komatsu discloses the image processing apparatus according to claim 1, wherein the deriving unit derives a spatial distribution of the evaluation values with respect to the first distance information, and wherein the division unit divides the obtained captured image into the plurality of divided areas so that finer division is performed for an area having higher spatial distribution (See [0067] - the estimation accuracy can be determined for each pixel of the depth map. See also FIG. 5 and corresponding text).
Regarding claim 5, Komatsu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Komatsu discloses the image processing apparatus according to claim 1, wherein the generation unit generates the second distance information by performing weighting so that a weight increases for a value of the first distance information having a high evaluation value (See [0069]).
Regarding claim 6, Komatsu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
 the image processing apparatus according to claim 1, wherein the computer program, when executed by the processor, further causes the processor to function as:
a control unit configured to control a sharpness of an image outputted from an output apparatus, using (a) the second distance information generated by the generation unit and (b) an image processing condition, and wherein the image processing condition is defined based on an output characteristic of the output apparatus which varies in accordance with the second distance information  (See [0086] - The acquired distance information can be used for various image processing operations, such as the area division of an image, the generation of a stereoscopic image or depth image, and the emulation of a blur effect. See also [0033] and [0036] - output information).
Regarding claim 7, Komatsu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Komatsu discloses the image processing apparatus according to claim 6, wherein the control unit controls the sharpness of the image outputted from the output apparatus by performing contrast processing or sharpness processing  (See [0086] - emulation of a blur effect).
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 1.
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 1.
non-transitory computer-readable storage medium storing a program for causing a computer to function as (See [0087] -non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s)).
Regarding claim 10, Komatsu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Komatsu discloses the image processing apparatus according to claim 1, wherein the generation unit generates the second distance information corresponding to an area of interest including at least one pixel, based on the first distance information of a surrounding area of the area of interest (See [0055] –[0060]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486